DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 808, 1000, 1302, 1304, 1400, 1500, 1600.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 810, 812, 900, 1102B, 1526.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1516” has been used to designate both base and thermos.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figures 7-17 appear to have improper shading and photographs (see MPE 608.02 VII and X). Additionally the lines need to be redrawn for Fig. 15 it is unclear in some instances what lines go with what reference numerals.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,  “a thermo-electric cooler pump comprising a liquid pump with an integrated chiller and an integrated heater”, “the internal upper portion of portable-smart refrigerator with a corresponding female thread”, the bottom base comprises a silicone seal on a bottom side of the bottom base”, “any interfaces between coils and plastic apertures includes water-tight sealants” and  “a Peltier effect system” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-19 are objected to because of the following informalities: 
Claim 1 recites “the top based hold the pump bracket” in line 5. This is presumed to be a typographical error and is interpreted to recite -- the top base holds the pump bracket --.

Claim 4 recites “for fastening the lid assembly 700 to the internal upper portion of portable-smart refrigerator with a corresponding female thread”. There is insufficient antecedent basis for “the internal upper portion of portable-smart refrigerator”.  For examination purposes the limitation is interpreted to recite -- for fastening the lid assembly 700 to an internal upper portion of the portable-smart refrigerator with a corresponding female thread --
Claim 18 recites “wherein the thermo-electric cooler pump pushes the liquid through the be pushed through coiling assembly.” This is presumed to be a typographical error and is interpreted to recite -- wherein the thermo-electric cooler pump pushes the liquid through coiling assembly --.
Claims 2-3, 5-17, 19 are objected to based on dependency from an objected to claim.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a Peltier effect system” in claim 19.
A Peltier effect system corresponds to an electrified junction of two different conductors (paragraph 0034 of PG PUB).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "a portable-smart refrigerator" in claim 1 is a relative term which renders the claim indefinite.  The term “smart" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, as used to qualify the refrigerator, this term renders the same indeterminate and the claim (and all claims depending therefrom) indefinite with regard to the scope of protection sought thereby.

Claim 5 contains the trademark/trade name ABS.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the pump bracket, the middle base, and the bottom base and, accordingly, the identification/description is indefinite.  For examination purpose the limitation is interpreted to recite -- acrylonitrile butadiene styrene --.
The term "PP material" in claim 6 is a relative term which renders the claim indefinite.  The term "PP material" is not defined by the claim, the specification does not provide a standard Thus, as used to qualify the top base material, this term renders the same indeterminate and the claim (and all claims depending therefrom) indefinite with regard to the scope of protection sought thereby. Examiner notes the claim remains so indefinite that considerable speculation as to the meaning of the terms employed and assumptions as to the scope of such claims, and thus preclude a prior-art rejection thereon. 
Regarding claim 8, the claim recite “a copper-based material”. It is unclear whether infringement would occur when the material is a simple copper, or if the claim requires a specific type of copper for infringement. For examination purposes, the claim will be construed as simply requiring copper.
Claim 11 recites “an outer diameter of the PCM chamber and the smart-fridge cylinder” which renders the claim indefinite because it is unclear what is meant by the smart-fridge cylinder.  For examination purposes the limitations will be interpreted to recite -- an outer diameter of the PCM chamber --.
Claim 18 recites “wherein the thermo-electric cooler pump pushes the liquid through the be pushed through coiling assembly” results in the claim impermissibly mixing an apparatus and a method by reciting “pushes” which is an active method step. For this action, it is being treated as an apparatus claim, and everything after “the thermo-electric cooler pump pushes” are being treated as an intended use statement that is only given weight inasmuch as it infers structure.
Claim 19 recites “the liquid is cooled utilized a Peltier effect system in the thermo-electric cooler pump” results in the claim impermissibly mixing an apparatus and a 
 Additionally, the claim is unclearly worded by reciting -- is cooled utilized --.  The claim is interpreted to recite -- the liquid is cooled utilizing a Peltier effect system in the thermo-electric cooler pump --.
Claims 2-4, 7-10, 12 are rejected based on dependency from a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al (US 20120312031) in view of  Banks (US9995529), Wood et al (US 20030070436) and Lauterbach et al (US 3011767).
Regarding claim 1, Olsen teaches a portable refrigerator (10) comprising: a lid assembly (14, Fig. 1) comprising a lid (14)  coupled with a lid bottom cover (31) for fastening the lid assembly to an internal upper portion (lid 14 connects with upper portion of 42, Fig. 1) of a PCM chamber assembly (42); a grill assembly (16) comprising a top base (51), a middle base (60), a bottom base (58), wherein the top base is coupled with the middle base (Fig. 3), and wherein the middle base is coupled with the bottom base (Fig. 3); wherein the PCM chamber is placed within an outer cylinder (PCM housed within 42 and placed within 12), and wherein a bottom portion of the PCM chamber assembly is coupled with the grill assembly (Fig. 3); and a sleeve assembly (12, a sleeve is understood to mean under its broadest meaning to be 
Olsen teaches the invention as described above but fails to teach a grill assembly comprising a pump bracket,  the top base holds the pump bracket, a cooling-coil assembly comprising a cooling-coil assembly comprising a feeding tube, a top elbow, a bottom tube, a cooling coil, wherein the top elbow is installed between the feeding tube and the coiling coil to enable a change of direction and couples the feeding tube with the cooling coil, and wherein the cooling coil is coupled with the bottom tube; the PCM chamber assembly that holds the cooling coil.
However, Banks teaches a grill assembly (58) comprising a pump bracket (one of ordinary skill would recognize the pump 53 could be held to 65 by bracket or fixture to bear the weight of the pump, Figs. 2a-2d, 5E) a base (65) holds the pump bracket (Figs. 2a-2d, 5E).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the Olsen to include a grill assembly comprising a pump bracket, the base holds the pump bracket in view of the teachings of Banks to provide a desired temperature of a liquid to a chamber from a reservoir.
Banks fails to explicitly teach the top base holds the pump bracket. A skilled artisan would have recognized that pump bracket could be positioned at different locations within 58.
Therefore, when there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify Banks position of the pump at the base position, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  
The combined teachings teach the invention as described above but fails to teach a cooling-coil assembly comprising a cooling-coil assembly comprising a feeding tube, a top elbow, a bottom tube, a cooling coil, wherein the top elbow is installed between the feeding tube and the coiling coil to enable a change of direction and couples the feeding tube with the cooling coil, and wherein the cooling coil is coupled with the bottom tube; the PCM chamber assembly that holds the cooling coil.
However, Wood teaches a cooling-coil assembly (Figs. 4-5) comprising a feeding tube (224), a bottom tube (226), a cooling coil (222), the PCM chamber assembly that holds the cooling coil (228, paragraph 0044)  to provide circulating a super-cooled cooling fluid through the cooling member for super-cooling the super-coolable composition.

The combined teachings teach the invention as described above but fail to explicitly teach a top elbow, wherein the top elbow is installed between the feeding tube and the coiling coil to enable a change of direction and couples the feeding tube with the cooling coil, and wherein the cooling coil is coupled with the bottom tube.
However, Lauterbach teaches a top elbow (10), wherein the top elbow is installed between the feeding tube (12) and the coiling coil (6,7) to enable a change of direction (Fig. 1 illustrated the direction change from 12 to 6) and couples the feeding tube with the cooling coil (Fig. 1), and wherein the cooling coil is coupled with the bottom tube (9 couples 6) to efficiently secure the tubes to the coils.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include a top elbow, wherein the top elbow is installed between the feeding tube and the coiling coil to enable a change of direction and couples the feeding tube with the cooling coil, and wherein 
Regarding claim 2, the combined teachings teaches the portable refrigerator is cylindrical in shape (Fig. 1 of Olsen).
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al (US 20120312031) in view of  Banks (US9995529), Wood et al (US 20030070436) and Lauterbach et al (US 3011767) and in further view of Yang (US 20160192797).
Regarding claim 3, the combined teachings teach the invention as described above but fail to explicitly teach the lid bottom cover is coupled with a lid silicone seal.
However, Yang teaches the lid bottom cover (11-14) is coupled with a lid silicone seal (5) to protect the inner shell from  shock and vibration.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include the lid bottom cover is coupled with a lid silicone seal in view of the teachings of Yang to protect the inner shell from  shock and vibration.
Regarding claim 4, .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al (US 20120312031) in view of  Banks (US9995529), Wood et al (US 20030070436) and Lauterbach et al (US 3011767) and Yang (US 20160192797) and in further view of Nichols et al (US 2019035711).
Regarding claim 5, the combined teachings teach the invention as described above but fail to explicitly teach the pump bracket, the middle base, and the bottom base comprises an acrylonitrile butadiene styrene material.
However, Nichols teaches the container 100 may utilize acrylonitrile butadiene styrene (paragraph 0044). Since Nichols recognizes the use of acrylonitrile butadiene styrene in the manufacture of containers it would have been obvious to one of ordinary skill in the art at the time of the invention to use acrylonitrile butadiene styrene material with the pump bracket, the middle base, and the bottom base comprises to efficiently construct a container.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include the pump bracket, the middle base, and the bottom base comprises an acrylonitrile butadiene styrene material in view of the teachings of Nichols to efficiently construct a container.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al (US 20120312031) in view of  Banks (US9995529), Wood et al (US 20030070436) Lauterbach et al (US 3011767), Yang (US 20160192797) and Nichols et al (US 2019035711) and in further view of Ramos (US 5636522).
Regarding claim 7, the combined teachings teach the invention as described above but fail to explicitly teach the bottom base comprises a silicone seal on a bottom side of the bottom base.
However, Ramos teaches the bottom base comprises a silicone seal (32) on a bottom side of the bottom base (Fig. 2) to act as an efficient shock absorber for the mug.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include the bottom base comprises a silicone seal on a bottom side of the bottom base in view of the teachings of Ramos to act as an efficient shock absorber for the mug.
Regarding claim 8, the combined teachings teach the cooling coil is made of copper material (copper, paragraph 0041 of Wood).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al (US 20120312031) in view of  Banks (US9995529), Wood et al (US 20030070436) Lauterbach et al (US 3011767), Yang (US 20160192797), Nichols et al (US 2019035711) and Ramos (US 5636522) and in further view of Junkins (US 20040074250).
Regarding claim 9, the combined teachings teach the invention as described above but fail to explicitly teach the cooling coil has dimensions of eight millimeters (8 mm) outer diameter and six millimeters (6 mm) inner diameter.
However, Junkins teaches a coil with ¼ inch diameter (6.35 mm) and the coil contributes to the heat transfer capabilities of the closed circulation system 60. Therefore, the coil .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al (US 20120312031) in view of  Banks (US9995529), Wood et al (US 20030070436) Lauterbach et al (US 3011767), Yang (US 20160192797), Nichols et al (US 2019035711), Ramos (US 5636522) and Junkins (US 20040074250) and in further view of Williams (US 20170336134).
Regarding claim 10, the combined teachings teach the invention as described above but fail to explicitly teach wherein any interfaces between coils and plastic apertures includes water-tight sealants.
However, Williams teaches any interfaces between coils and plastic apertures includes water-tight sealants (liquid tight seal, paragraph 022) to prevent loss of refrigerant. 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include any interfaces between coils and plastic apertures includes water-tight sealants in view of the teachings of Williams to prevent loss of refrigerant. 
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al (US 20120312031) in view of  Banks (US9995529), Wood et al (US 20030070436) Lauterbach et al (US 3011767), Yang (US 20160192797), Nichols et al (US 2019035711), Ramos (US 5636522) and Junkins (US 20040074250), Williams (US 20170336134) and in further view of Perentes et al (US 20200060476).
Regarding claim 11, the combined teachings teach the invention as described above but fail to explicitly teach a compression ring fits into a groove around an outer diameter of the PCM chamber.
However, Perentes teaches a compression ring (10) fits into a groove (groove created between 9 and 8) around an outer diameter of the PCM chamber (4) to efficiently seal the chamber.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include a compression ring fits into a groove around an outer diameter of the PCM chamber in view of the teachings of Perentes to efficiently seal the chamber.
Regarding claim 12, the combined teachings teach the cooling coil is installed into a bottom part of the PCM chamber (222 is in a bottom part of 228 of Woods).
It is noted that claim 13 contains a product by process limitation as represented by the recitation “press fit”. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.” MPEP 2113. This rejection under 35 U.S.C. 102/103 is proper 
Regarding claim 14, the combined teachings teach the compression ring  is used to prevent deformation in the press fit area (understood the resilient polymer would prevent deformation in the area between 9 and 8 of Perentes).
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al (US 20120312031) in view of  Banks (US9995529), Wood et al (US 20030070436) Lauterbach et al (US 3011767), Yang (US 20160192797), Nichols et al (US 2019035711), Ramos (US 5636522) Junkins (US 20040074250), and Williams (US 20170336134) and Perentes et al (US 20200060476), and in further view of Oathout et al (US 20070125787).
Regarding claim 15, the combined teachings teach the invention as described above but fail to explicitly teach the sleeve assembly comprises a fabric sleeve.
However, Oathout the sleeve assembly comprises a fabric sleeve (10, cloth, paragraph 0016) to provide an insulating material useful for the present invention will offer a suitable degree of flexibility, durability and thermal insulation.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include the sleeve assembly comprises a fabric sleeve in view of the teachings of Oathout to provide an insulating 
Regarding claim 16, the combined teachings teach the fabric sleeve is made of a stretchable material (Spandex, paragraph 0016 of Oathout).
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al (US 20120312031) in view of  Banks (US9995529), Wood et al (US 20030070436) Lauterbach et al (US 3011767), Yang (US 20160192797), Nichols et al (US 2019035711), Ramos (US 5636522) Junkins (US 20040074250), Williams (US 20170336134), Perentes et al (US 20200060476), and Oathout et al (US 20070125787) and in further view of Attey et al (US 5653111)
Regarding claim 17, the combined teachings teach the invention as described above but fail to explicitly teach a thermo-electric cooler pump comprising a liquid pump with an integrated chiller and an integrated heater.
However, Attey teaches a thermo-electric cooler pump (Fig. 1) comprising a liquid pump (44) with an integrated chiller and an integrated heater (hot and cold sides, Col. 8, lines 15-20) to improve the performance of thermoelectric modules.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include a thermo-electric cooler pump comprising a liquid pump with an integrated chiller and an integrated heater in view of the teachings of Attey to improve the performance of thermoelectric modules.
Regarding claim 18, the combined teachings teach the thermo-electric cooler pump pushes the liquid through the coiling assembly (Col. 4, lines 36-50 of Attey).
Regarding claim 19, the combined teachings teach the liquid is cooled utilizing a Peltier effect system (Peltier system, Col. 7, lines 63-67) in the thermo-electric cooler pump.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763